*925OPINION OF THE COURT
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (65 AD2d 877). Even though the board’s determination is not unanimous, there must be an affirmance if there is substantial evidence to sustain its determination.
Concur: Chief Judge Cooke and Judges Gabrielli, Jones, Wachtler and Fuchsberg. Judges Jasen and Meyer dissent and vote to reverse for reasons stated in the dissenting memorandum by Mr. Justice Robert G. Main at the Appellate Division (65 AD2d 877-878).